Citation Nr: 0626107	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  04-21 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran performed verified active duty service from 
February 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran experiences recurrent tinnitus, a disorder which, 
under applicable VA regulations, is assigned a single 
disability evaluation.


CONCLUSION OF LAW

Entitlement to separate scheduler 10 percent disability 
ratings for bilateral tinnitus is not shown as a matter of 
law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 
6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, through his representative, has asserted that he 
is entitled to separate 10 percent schedular disability 
ratings for tinnitus because he has tinnitus in both ears.



Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005)).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  In August 2001 VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159.  

While the veteran's claim for separate ratings was filed in 
March 2003, i.e., after enactment of the VCAA, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the statutory and regulatory provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on statutory interpretation, 
rather than consideration of the factual evidence.  Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001).

In present case, the facts are not in dispute; the resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of separate 
schedular ratings for bilateral tinnitus.  As explained in 
further detail below, however, evidence of a bilateral 
disability would not change the outcome of the appeal.  
Hence, VA has no further duty to notify the veteran of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating the claim.  See 38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).



Analysis

The medical evidence shows that the veteran suffers from 
tinnitus, which has been found to be related to his active 
duty service.  In a March 2001 rating decision, the RO 
granted service connection for tinnitus and assigned a single 
10 percent schedular rating for this disorder pursuant to 
38 C.F.R. § 4.87, Diagnostic Code 6260.  This rating 
evaluation was confirmed and continued by a June 2003 rating 
decision.

Significantly, Diagnostic Code 6260 was subsequently revised, 
effective on June 13, 2003, to provide that only a single 
10 percent evaluation is to be assigned for tinnitus, whether 
the sound is perceived as being in one ear, both ears, or in 
the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 
(2005).  

The issue at hand was the subject to a VA-wide stay on 
account of litigation before the United States Court of 
Appeals for Federal Claims (Federal Circuit) concerning the 
question of whether VA's regulations effective prior to June 
2003 required dual evaluations for bilateral tinnitus.

In a July 2004 brief to the Board, the representative 
asserted that separate schedular evaluations for bilateral 
tinnitus were warranted.  While the United States Court of 
Appeals for Veterans Claims (Court) in a similar case agreed 
with the representative's interpretation of the rating 
schedule, a superior tribunal, the United States Court of 
Appeals for the Federal Circuit, in Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), cited to the significance of VA's 
interpretation of its own regulations and concluded that the 
Veterans Court erred in not deferring to VA's interpretation, 
which limits the rating of tinnitus to a single schedular 
evaluation regardless of whether the disability was 
unilateral or bilateral in nature.  The Federal Circuit noted 
that there was no language in the applicable diagnostic 
criteria clearly indicating that dual evaluations were 
required.  Id.

In view of the Federal Circuit's decision in Smith, the 
interpretation of the pre-June 2003 version of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 must be rejected.  For these 
reasons, the arguments of the veteran's representative are 
without merit, and the claim of entitlement to separate 10 
percent schedular evaluations for bilateral tinnitus is 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
lack of legal merit).   


ORDER

The claim of entitlement to separate schedular 10 percent 
disability evaluations for bilateral tinnitus is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


